DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Junjie Feng on 04/13/2022. The amendments provide consistency among claim terms,
including full antecedent basis and consistency with the disclosure, and clarifies the invention
subject matter.

	Please amend the claims as follows:
	Claim 1 (currently amended):  An information processing method, applied to a processing device and for evaluating physiological properties of a segment of a blood vessel in a subject, the information processing method comprising: 
	acquiring  measurement  data  comprising  a  series  of  sequences  of measurements, wherein the series of sequences of measurements comprises at least two sequences of measurements, and are acquired, by means of a measuring device without using any contrast agent and at different time points in at least one cardiac cycle of the subject, respectively and correspondingly at a series of points along a centerline within the segment of the blood vessel, wherein each of the series of sequences of measurements contains blood velocity information or blood pressure information;
	generating  a  series  of  profiles  from  the  series  of  sequences  of measurements respectively and correspondingly, wherein each of the series of profiles is a velocity profile or a pressure profile; and
	evaluating physiological properties of at least one selected subsegment within the segment of the blood vessel, each between two of the series of points comprising a first end point and a second end point along a blood flow direction, comprising:
	calculating a transfer function corresponding to each of the at least one selected subsegment, wherein the transfer function is configured to generate an output waveform given an input waveform, using a waveform corresponding to a profile for the first end point and a waveform corresponding to a profile for the second end point as the input waveform and the output waveform respectively, wherein the transfer function is not implemented in a time domain, wherein the transfer function is implemented in a frequency domain, and is calculated as:
SM(f) = Moutput(f) / Minput(f);
	where f is frequency, Moutput(f) is the output waveform, and Minput(f) is the input waveform; and 
	determining a physiological property of the blood vessel corresponding
to the each of the at least one selected subsegment based on the transfer function.

	Claim 2 (canceled).
	Claim 3 (currently amended):  The information processing method according to claim 1, wherein each of the series of sequences of measurements contains blood velocity information, and each of the input waveform and the output waveform is a blood velocity waveform, wherein the transfer function is a velocity transfer function (VTF), calculated based
on formula:
Sv(f) = Voutput(f) / \/input(f);
where Voutput(f) is the output waveform, and \/input(f) is the input waveform.



	Claim 4 (currently amended):  The information processing method according to claim 1, wherein each of the series of sequences of measurements contains blood pressure information, each of the input waveform and the output waveform is a blood pressure waveform, and the transfer function is a pressure transfer function (PTF), calculated based
on formula:
Sp(f) = Poutput(f) / Pinput(f);
where Poutput(f) is the output waveform, and Pinput(f) is the input waveform.

	Claim 5 (currently amended):  The information processing method according to claim 1, wherein the determining a physiological property of the blood vessel corresponding to the each of the at least one selected subsegment based on the transfer function comprises: 
	decomposing the input waveform and the output waveform into a series of
first harmonic components and a series of second harmonic components respectively, wherein the series of first harmonic components and the series of second harmonic components correspond to one another at each harmonic
number;
	forming a series of transfer function harmonics, each obtained by dividing each second harmonic magnitude by a corresponding first harmonic magnitude; and
	determining the physiological property of the blood vessel corresponding to the each of the at least one selected subsegment based on one, or a linear combination, of the series of transfer function harmonics.

	Claim 18 (currently amended):  A processing device for evaluating physiological properties of a segment of a blood vessel in a subject, comprising:
	a data acquisition module, configured to acquire measurement data of the segment of the blood vessel, wherein the measurement data comprises a series  of  sequences  of  measurements,  the  series  of  sequences  of measurements comprises at least two sequences of measurements, and are acquired, by means of a measuring device without using any contrast agent and at different time points in at least one cardiac cycle of the subject, respectively at a series of points along a centerline within the segment of the blood vessel, wherein each of the series of sequences of measurements contains blood velocity information or blood pressure information;
	a profile generating module, configured to generate a series of profiles from the series of sequences of measurements respectively, wherein each of the series of profiles is a velocity profile or a pressure profile; and
	an evaluation module, configured to evaluate physiological properties of at least one selected subsegment within the segment of the blood vessel, each between two of the series of points comprising a first end point and a second end point along a blood flow direction, wherein the evaluation module comprises:
	a calculation sub-module, configured to calculate a transfer function corresponding to each of the at least one selected subsegment, wherein the transfer function is configured to generate an output waveform given an input waveform, using a waveform corresponding to a profile for the first end point and a waveform corresponding to a profile for the second end point as the input waveform and the output waveform respectively, wherein the transfer function is not implemented in a time domain, wherein the transfer function is implemented in a frequency domain, and is calculated as:
SM(f) = Moutput(f) / Minput(f);
	where f is frequency, Moutput(f) is the output waveform, and Minput(f) is the input waveform; and 
	a determination sub-module, configured to determine a physiological property of the blood vessel corresponding to the each of the at least one selected subsegment based on the transfer function.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“measuring device” in claims 1, 18, and all dependent claims thereof; 
“a data acquisition module” in claim 18, and all dependent claims thereof;
“a profile generating module” in claim 18, and all dependent claims thereof;
“an evaluation module” in claim 18, and all dependent claims thereof;
“a calculation sub-module” in claim 18, and all dependent claims thereof;
“a determination sub-module” in claim 18, and all dependent claims thereof;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

REASONS FOR ALLOWANCE
The previous Double Patent rejection has been withdrawn in view of Examiner’s amendment above to claims 1 and 18.
The previous claim rejection under 35 USC 112 (b) to claim 19 has been withdrawn in view of Applicant’s amendment to the claim 19.
Claims 1, 3-21 are allowed over prior arts of record with claim interpretation of claims elements in claims and 18 under 35 USC 112 (f) (see above).
The following is an Examiner's statement for reason for allowance: the prosecution
history makes evident the reason for allowance, satisfying the record as a whole proviso of
rule 37 CFR 1.104 (e). Specifically, the substance of Applicant’s arguments/remarks filed on 03/20/2022 are persuasive, as such the reason for allowance are in probability evident from the record.  Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the Examiner’s amended independent claims 1 and 18 individually when all the limitations are taken as a whole.
	Regarding claim 1, none of the prior arts in record or combination thereof teaches or fairly well suggests an information processing method, applied to a processing device and for evaluating physiological properties of a segment of a blood vessel in a subject, the information processing method comprising: acquiring  measurement  data  comprising  a  series  of  sequences  of measurements, wherein the series of sequences of measurements comprises at least two sequences of measurements, and are acquired, by means of a measuring device without using any contrast agent and at different time points in at least one cardiac cycle of the subject, respectively and correspondingly at a series of points along a centerline within the segment of the blood vessel, wherein each of the series of sequences of measurements contains blood velocity information or blood pressure information; calculating a transfer function corresponding to each of the at least one selected subsegment, wherein the transfer function is configured to generate an output waveform given an input waveform, using a waveform corresponding to a profile for the first end point and a waveform corresponding to a profile for the second end point as the input waveform and the output waveform respectively, wherein the transfer function is not implemented in a time domain, wherein the transfer function is implemented in a frequency domain, and is calculated as:
SM(f) = Moutput(f) / Mnput(f);
	where f is frequency, Moutput(f) is the output waveform, and Mnput(f) is the input waveform; and determining a physiological property of the blood vessel corresponding
to the each of the at least one selected subsegment based on the transfer function.
	Regarding claim 18, none of the prior arts in record or combination thereof teaches or fairly well suggests A processing device for evaluating physiological properties of a segment of a blood vessel in a subject, comprising: a data acquisition module, configured to acquire measurement data of the segment of the blood vessel, wherein the measurement data comprises a series  of  sequences  of  measurements,  the  series  of  sequences  of measurements comprises at least two sequences of measurements, and are acquired, by means of a measuring device without using any contrast agent and at different time points in at least one cardiac cycle of the subject, respectively at a series of points along a centerline within the segment of the blood vessel, wherein each of the series of sequences of measurements contains blood velocity information or blood pressure information; and a calculation sub-module, configured to calculate a transfer function corresponding to each of the at least one selected subsegment, wherein the transfer function is configured to generate an output waveform given an input waveform, using a waveform corresponding to a profile for the first end point and a waveform corresponding to a profile for the second end point as the input waveform and the output waveform respectively, wherein the transfer function is not implemented in a time domain, wherein the transfer function is implemented in a frequency domain, and is calculated as:
SM(f) = Moutput(f) / Mnput(f);
	where f is frequency, Moutput(f) is the output waveform, and Mnput(f) is the input waveform; and a determination sub-module, configured to determine a physiological property of the blood vessel corresponding to the each of the at least one selected subsegment based on the transfer function.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793